UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)September 1, 2010 GHN AGRISPAN HOLDING COMPANY (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-162471 88- 0142286 (Commission File Number) (IRS Employer Identification No.) 402 M, No. 16 Xinfeng 3rd Road, Xiamen City, PRC (Address of Principal Executive Offices)(Zip Code) +86-136-6600-1113 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Information On September 1, 2010, GHN Agrispan Holding Company issued the press release attached hereto as Exhibit 99.1, which is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits (c) The following exhibit is filed with this Form 8-K: 99.1Press Release issued by GHN Agrispan Holding Company on September 1, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GHN Agrispan Holding Company By: /s/Yi Zhen Xu Name: Yi Zhen Xu Title:
